DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,872,364. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claims 1 and 2, claim 1 of the ‘364 patent discloses of a (portable) visible stanchion comprising: a circular base including a circular weight; a ring coupled to the outside wall of the circular weight; and a circular, hollow cone shape base cover coupled to the ring; a transparent tube coupled to the circular base; an inner tube positioned inside of and along the axis of the transparent tube; (a cap removeably attached to the transparent tube, the cap including signage with branding; a sleeve with branding removeably positioned inside the transparent tube) a base circuit board positioned at the base of the inner tube; (a Universal Serial Bus (USB) power supply positioned inside the circular base) and an inner circuit board, positioned inside the inner tube, including a plurality of light emitting diodes (LEDs), wherein the light emitting diodes provide a plurality of colors. Claims 3-15 are also rejected as being dependent on claim 1 and may also correspond to claims 2-10 of the ‘364 patent.  
In regards to claim 16, claim 1 of the ‘364 patent discloses of a (portable) visible stanchion comprising: a circular base including a circular weight, a ring coupled to the outside wall of the circular weight, and a circular, hollow cone shape base cover coupled to the ring; a transparent tube coupled to the circular base (through a circular aperture in the center of the base cover); an inner tube positioned inside of and along the axis of the transparent tube; (a cap removeably attached to the transparent tube, the cap including signage with branding; a sleeve with branding removeably positioned inside the transparent tube) a base circuit board positioned at the base of the inner tube; and an inner circuit board, positioned inside the inner tube, including a plurality of (controllable) light emitting diodes (LEDs), wherein the light emitting diodes provide a plurality of colors. Claims 17-19 are also rejected as being dependent on claim 16 and may also depend on claims 2-10 of the ‘364 patent.  
In regards to claim 20, claims 1-8 of the ‘364 patent discloses of a (portable) visible stanchion comprising: a circular base; a transparent tube coupled to the circular base; a first (inner) circuit board including a plurality of controllable light emitting diodes (LEDs), wherein the light emitting diodes provide a plurality of colors; and a second (base) circuit board including electronics for controlling the light emitting diodes (see claims 2-8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berto (US 2015/0050084) in view of Poole et al. (US 2016/0320015).
In regards to claim 1, Berto discloses of a visible stanchion (10) comprising: a circular base (12); a transparent tube (112) coupled to the circular base (12); an inner tube (111) positioned inside of and along the axis of the transparent tube (112); the inner tube (111) including a plurality of light emitting diodes (LEDs, for example see Paragraphs 0006, 0024-0027). 
However, Berto does not explicitly disclose of a base circuit board positioned at the base of the inner tube, an inner circuit board positioned inside the inner tube, and wherein the LEDs provide a plurality of colors.
Poole discloses of a stanchion (126) with a transparent tube (102) coupled to a circular base (132 connected to 2, for example see Figs 1, 3-4), comprising a circuit (within 150) positioned at the base (for example see Fig 3), a circuit board (112) within the transparent tube (102) and comprising a plurality of LEDs (108), wherein the plurality of LEDs (108) provide a plurality of colors (see Paragraphs 0019, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have circuits at the base and within the transparent tube with multi-colored LEDs to provide direct control to the LEDs as well as overall command control of the entire LED system.
In regards to claim 5, Berto in view of Poole disclose of the visible stanchion of claim 1, wherein the light emitting diodes (108 of Poole) are controlled via an infrared remote control (152, see Poole Figs 3, 9).
In regards to claim 7, Berto in view of Poole disclose of the visible stanchion of claim 1, wherein the light emitting diodes (108 of Poole) have changeable settings (for example see Poole Paragraphs 0035-0036).
In regards to claim 14, Berto in view of Poole disclose of the visible stanchion of claim 1, wherein the base circuit board includes at least one master control unit (150 of Poole, see Figs 3, 9).
In regards to claim 15, Berto in view of Poole disclose of the visible stanchion of claim 1 further includes wireless communications (via 150 and 152 of Poole, see Figs 3, 9 and Paragraph 0035).
In regards to claim 20, Berto discloses of a visible stanchion comprising: a circular base (12); a transparent tube (112) coupled to the circular base (12); wherein the transparent tube includes a plurality of LEDs (for example see Paragraphs 0006, 0024-0027).
However, Berto does not explicitly disclose of a first circuit board including the plurality of controllable LEDs provide a plurality of colors, and a second circuit board including electronics for controlling the LEDs.
Poole discloses of a stanchion (126) with a transparent tube (102) coupled to a circular base (132 connected to 2, for example see Figs 1, 3-4), comprising a first circuit board (112) within the transparent tube (102) and comprising a plurality of LEDs (108), wherein the plurality of LEDs (108) provide a plurality of colors (see Paragraphs 0019, 0039), and a second circuit (within 150) positioned at the base (for example see Fig 3), including electronics (150, 160, 162) for controlling the LEDs (108, see Paragraphs 0035-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date to first and second circuit boards with controllable multi-colored LEDs to provide direct control to the LEDs as well as overall command control of the entire LED system.
	Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berto (US 2015/0050084) in view of Poole et al. (US 2016/0320015) as applied to claims 1 above, and in further view of Torsiello et al. (US 2016/0326705)
In regards to claim 2, Berto in view of Poole disclose of the visible stanchion as found within the explanation of claim 1 above.
However, Berto and Poole do not explicitly disclose of wherein the circular base further comprises: a circular weight, a ring coupled to the outside wall of the circular weight, and a circular, hollow cone shape base cover coupled to the ring.
Torsiello discloses of a stanchion, wherein the stanchion comprises a circular base with a weight and a ring coupled to the outside wall of the circular weight (see Fig 1(b) and Paragraph 0003), and a circular, hollow cone shape base cover coupled to the ring (see Figs 1(a), 1(b) and Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the circular base comprising a weight, ring and cover as taught by Torsiello for providing a stable and portable platform for the stanchion.
In regards to claim 3, Berto in view of Poole and Torsiello disclose of the visible stanchion of claim 2, wherein the base cover includes a circular aperture in the center of the base cover, an upper lip, a slanted cover, and a lower lip (for example see Figs 1(a), 1(b) of Torsiello).
In regards to claim 4, Berto in view of Poole and Torsiello disclose of the visible stanchion of claim 3, wherein the base cover includes a sealing gasket coupled to the inside wall of the upper lip (for example see Fig 1(a) of Torsiello).
In regards to claim 16, Berto discloses of a visible stanchion comprising: a circular base including: a transparent tube (112) coupled to the circular base (12) through a circular aperture in the center of the base cover (122); an inner tube (111) positioned inside of and along the axis of the transparent tube (112); the inner tube (112) including a plurality of controllable light emitting diodes (LEDs, for example see Paragraphs 0006, 0024-0027).
However, Berto does not disclose of the base further comprising a circular weight, a ring coupled to the outside wall of the circular weight, and a circular, hollow cone shape base cover coupled to the ring; 
Torsiello discloses of a stanchion, wherein the stanchion comprises a circular base with a weight and a ring coupled to the outside wall of the circular weight (see Fig 1(b) and Paragraph 0003), and a circular, hollow cone shape base cover coupled to the ring (see Figs 1(a), 1(b) and Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the circular base comprising a weight, ring and cover as taught by Torsiello for providing a stable and portable platform for the stanchion.
However, Berto and Torsiello do not explicitly disclose of a base circuit board positioned at the base of the inner tube, an inner circuit board positioned inside the inner tube, and wherein the LEDs provide a plurality of colors.
Poole discloses of a stanchion (126) with a transparent tube (102) coupled to a circular base (132 connected to 2, for example see Figs 1, 3-4), comprising a circuit (within 150) positioned at the base (for example see Fig 3), a circuit board (112) within the transparent tube (102) and comprising a plurality of LEDs (108), wherein the plurality of LEDs (108) provide a plurality of colors (see Paragraphs 0019, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have circuits at the base and within the transparent tube with multi-colored LEDs to provide direct control to the LEDs as well as overall command control of the entire LED system.
In regards to claim 17, Berto in view of Poole and Torsiello disclose of the visible stanchion of claim 16, wherein the light emitting diodes (108 of Poole) have changeable settings (for example see Poole Paragraphs 0035-0036).
In regards to claim 18, Berto in view of Poole and Torsiello disclose of the visible stanchion of claim 16, wherein the light emitting diodes (108 of Poole) are controlled via an infrared remote control (152, see Poole Figs 3, 9).
	Claims 6, 8-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berto (US 2015/0050084)  in view of Poole et al. (US 2016/0320015) and Torsiello et al. (US 2016/0326705) as applied to claims 1 and 16 above, and in further view of VIP Crowd Control (herein VIPCC) LED Stanchion and Sign Board Assembly (https://web.archive.org/web/20150509185416/http://www.vipcrowdcontrol.com/crowd-control-equipment-forms.html).
In regards to claims 6, 8-13 and 19, Berto, Poole and Torsiello disclose of the visible stanchion of claim 1 and 16 as found within the explanations above.
However, Berto, Poole and Torsiello do not explicitly disclose of wherein the light emitting diodes are controlled acoustically, change colors at a predetermined period of time, cycle through a set of colors, fade before changing colors, flash, flash at various speeds and pulsate to sound.
VIPCC discloses of an LED stanchion, wherein the LED stanchion comprises a plurality of modes, for example Model 1 wherein the LEDs change softly in seven colors in a slow pace up to a gradual speed, Model 3 wherein the LEDs switch slowing in different colors, Model 4 wherein the LEDs switch aggressively in various colors, Model 8 wherein the LEDS and Model 9 which is a music synchronize mode, wherein the light will be on and off acoustically along with the flow of music (see attached .pdf page 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have LEDs change colors, strobe and fade between the colors, be acoustically controlled and pulsate to sound as taught by VIPCC for providing a customizable illumination experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844